 In the Matter of THE STRATBURY MANUFACTURING COMPANYandUNITED GARMENT WORKERS OF AMERICA, LOCAL 147, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORCase No. R-1199.-Decided May 2, 1939Overcoat Manufacturing Industry-Investigation of Representatives:contro-versy concerning representation of employees: rival organizations-UnitAppro-priate for Collective *Bargaining:all production employees, exclusive of super-visory, clerical, and maintenance employees, and salesman ; shipping and stock-room employees and customers' labelsewers-Election Ordered:existing collec-tive agreement executed by employer and representative of less than a majority,no bar to an election.Mr. Harry L. Lodish,for the Board.Mr. Carl J. Cugler,of Galion, Ohio, for the Company.Mr. H. A. Bradley,andMr. Jesse L. Gallagher,of Akron, Ohio,andMr. H. S. Thatcher,ofWashington, D. C., for the United.Mr. Arthur L. Miller,andMr. Walter M. Brudno,andMr. BerylPeppercorn,of Cleveland, Ohio, for the Amalgamated.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 15, 1938, United Garment Workers of America, Local147, affiliated with the American Federation of Labor, herein calledthe United, filed with the Regional Director for the Eighth Region(Cleveland, Ohio) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees ofThe Stratbury Manufacturing Company, Galion, Ohio, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On January 6,1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations BoardRulesand Regulations-Series1, as amended, ordered an investigation and authorized the Regional12 N. L.R. B., No. 71.618 THE STRATBURY MANUFACTURING COMPANY619Director to conduct it and to provide for an appropriate hearingupon due notice.On January 12, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served on the Company, theUnited, and Amalgamated Clothing Workers of America, Local 325,herein called the Amalgamated, a labor organization claiming torepresent employees directly affected by the investigation.Pursuant to the notice a hearing was held at Galion, Ohio, onJanuary 19, 1939, before J. J. Fitzpatrick, the Trial Examiner dulydesignated by the Board, and, pursuant to a postponement, on Jan-uary 23, 24, 25, 27, and 30, 1939, before Charles W. Whittemore, theTrial Examiner duly designated by the Board in place and stead ofJ. J. Fitzpatrick who became ill.At the opening of the hearing theAmalgamated filed a petition to intervene which was granted. TheBoard, the Company, the United, and the Amalgamated were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing, the Trial Examiners made several rulingson motions and objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiners, and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Briefs, duly filed by the United and the Amalgamated, have beenconsidered by the Board.Pursuant to notice, a hearing was heldinWashington, D. C., on March 28, 1939, before the Board, for thepurpose of oral argument.The United and the Amalgamated wererepresented by counsel and participated in the argument.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Stratbury Manufacturing Company is an Ohio corporation,engaged in the manufacturing of men's overcoats at its plant inGalion, Ohio.During 1938, the Company purchased raw materials, principallywoolen cloth, silk thread, linings, and buttons, valued at approxi-mately $500,000, of which approximately 90 per cent were purchasedoutside the State of Ohio.During the same period the Companysold finished products valued at approximately $1,200,000, of which 70per cent were shipped from the Company's plant to points outsidethe State of Ohio. The Company employs more than 300 productionworkers. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDUnited Garment Workers of America, Local 147, is a labor or-ganization affiliated with the American Federation of Labor.Amalgamated ClothingWorkers of America, Local 325, is alabor organization affiliated with the Congress of Industrial Or-ganizations.Both organizations admit to membership production employeesof the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn July 23, 1938, the Company and the Amalgamated enteredinto an agreement constituting the latter the sole bargaining agencyof the employees hereinafter found to comprise an appropriate unit,and containing the expression, "It is understood all employees shouldbe members in good standing of the Amalgamated Clothing WorkersofAmerica."The membership of the Amalgamated ratified theagreement at a meeting held on July 28, 1938. The Amalgamatedand the Company contend, and the United denies, that at the timeof the execution of the agreement the Amalgamated had been desig-nated as agent for collective bargaining by a majority of the em-ployees in such unit.From voluminous documentary evidence introduced at the hear-ing, counsel for the respective parties prepared an authenticatedtabulation and summary, which was introduced in evidence, listingall employees appearing on the Company's July 25, 1938, and Jan-uary 14, 1939, pay rolls, their work classifications, and their affilia-tion, if any, with the dates thereof.Examination of the tabulationreveals that on July 25, the pay-roll date nearest the date of execu-tion and the date of ratification of the agreement, there were 304employees within the unit found appropriate.,On July 28, 1938,ifallpersonswho theretofore designated the Amalgamated bedeemed to adhere to their designation, the latter had been selectedby 151 persons within such unit.'These 151, moreover, include 13who had also designated the United. It thus appears that on July28, 1938, the Amalgamated had not been chosen by a majority. OnJuly23, the date of the execution of the contract, still fewer em-ployees had selected the Amalgamated to represent them.Clearly,the contract was not entered into by the representative of a majority,and its execution does not resolve any question concerning the repre-sentation of the Company's employees which may have arisen.2 In2These figures include six members of the Amalgamated who, prior to the dates inquestion,had been laid off.2Matter of American-West African Line, Inc.andNational Marine Engtineers'BeneficialAssociation,4 N.L.R.B. 1086;Matter of SouthernChemicalCotton CompanyandTextileWoo kern Organizing Committee,3 N. L. R. B. 869. THE STRATBURY MANUFACTURING COMPANY621January 1939, just prior to the hearing, the Amalgamated securedthe signatures of a majority of such employees to authorization cards.It contends that irrespective of its majority in July, it is now thedesignated representative of a majority and should be certified.The United also claims to represent a majority within the appro-priate unit.It contends that evidence of majority designation ofthe Amalgamated in January 1939, must be disregarded as havingbeen induced by the existence of the contract and by improper actsof the Company in purported compliance therewith and reliancethereon.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECTOF THE QUESTIONCONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe United contends that all production employees, exclusive ofsupervisory, clerical, and maintenance employees, and salesmen, con-stitute an appropriate unit for the purposes of collective bargaining.The Amalgamated desires the same unit, with the qualification thatcustomers' label sewers, and shipping and stockroom employees alsobe excluded.The president of the United testified at the hearing thatshe had not solicited label sewers or shipping and stockroom em-ployees on behalf of the United because she believed them to beineligible for membership.They are members of neither union.When the only labor organization involved requests the inclusionor exclusion of employees on the fringe of the production unit, theBoard usually complies with such request. In this case the United,although requesting inclusion of the employees in question, appears,from the testimony of its president, to believe that they are notwithin the appropriate unit.We shall accordingly comply with therequest of the Amalgamated for their exclusion.3A question aroseregarding the status of Dorothy Volk, a member of neither union,'MatterofNational Candy Company,Inc.,Veribrite FactoryandLocal 351 CandyWorkers,affiliatedwithBakery and ConfectioneryWorkers International Union ofAmerica(A. F. of L.affil.),7 N. L.R.B. 1207. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho works both in the production department and in the shippingroom.Volk testified without contradiction that she spends a sub-stantial part of her time in the production department.We classifyher as a production employee.We find that the production employees of the Company, excludingsupervisory, clerical, shipping, stockroom, and maintenance employees,customers' label sewers, and salesmen, constitute a unit appropriatefor the purposes of collective bargaining, and that said unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Company's pay roll for January 14, 1939, reveals 330 em-ployees within the appropriate unit.During the week precedingthat date 247 of such employees, a majority of 82, designated theAmalgamated as their representative.The United admits the exist-ence of the indicated majority, but contends that it resulted fromcoercion on the part of the Company and does not reflect the freewill of the employees.It appears that at a meeting of all the employees in the plant duringworking hours on July 28, 1938, the Company's president announcedthat a collective bargaining contract had been entered into with theAmalgamated, and introduced Mr. Peppercorn, an organizer for theAmalgamated, who addressed the employees.At various times there-after, the president and supervisory officials of the Company statedto employees that the Company had a closed-shop contract with theAmalgamated, and advised affiliation with the Amalgamated.Allgrievances of the employees were referred by the Company to theAmalgamated grievance committee pursuant to the terms of the con-tract.Several employees testified that they thought it was necessaryto join the Amalgamated to hold their jobs.The foregoing acts ofthe Company create substantial doubt whether its employees joinedtheAmalgamated of their own free will.4Under these circum-stances, we will disregard the majority of the Amalgamated, and willorder an election by secret ballot to determine whether a majorityof the employees in the appropriate unit wish to be represented bythe United or by the Amalgamated or by neither.4Matter of Federal Knitting Mills Company and Bamberger Reinthal CompanyandInternational Ladies' Garment WorkersUnion,3 N.L. R. B. 257. THE STRATBURY MANUFACTURINGCOMPANY623We shall direct that all employees within the appropriate unit whowere on the Company's pay roll of January 14, 1939, the pay rollpreceding the hearing, excluding any who have quit or have beendischarged for cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in thQ case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Stratbury Manufacturing Company,Galion, Ohio, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production employees of the Company, excluding super-visory, clerical, shipping, stockroom, and maintenance employees,customers' label sewers, and salesmen, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with The Stratbury Manufacturing Company, Galion, Ohio, anelection by secret ballot shall be conducted within thirty (30) daysfrom the date of this Direction of Election under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all the production employees of The Stratbury Manufactur-ing Company whose names appear on its pay roll of January 14,1939, excluding supervisory, clerical, shipping, stockroom, and main-tenance employees, customers' label sewers, and salesmen, and em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented by United Garment Workersof America, Local 147, affiliated with the American Federation ofLabor, or by Amalgamated Clothing Workers of America, Local 325,affiliatedwith the Congress of Industrial Organizations, for thepurposes of collective bargaining, or by neither.